DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16849842 (hereinafter ‘842) in view of OGIHARA et al (US 20060255343) (See rejection below).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 & 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGIHARA et al (US 20060255343) in view of TOMIZAWA et al. (US 20140217438).
Regarding claim 1, OGIHARA discloses that a light emitting chip, comprising:
a first LED sub-unit 1209c;
a second LED sub-unit disposed on the first LED sub-unit 1209b;
a third LED sub-unit disposed on the second LED sub-unit 1209a (Fig. 13);
a first bonding layer 301 or 103 interposed between the first 109c and second LED sub-units 109b;
a second bonding layer 301 or 103 interposed between second  1209b and third LED sub-units 1209a (a bottom of element 109 has bonding layer 301 in Fig. 3 & 13); and
a first connection electrode 1208 electrically connected to and overlapping at least one of the first 1209c , second 1209b, and third LED sub-units 1209a, the first connection electrode having first and second opposing side surfaces, the first side surface (top portion of element 1208) having a first length and the second side surface having a second length (a bottom portion of element 1208), wherein the difference in length between the first side surface and the second side surface of the first connection electrode is greater than a thickness of at last one of the LED sub-units (see modified Fig. 2 below).
OGIHARA fails to specify that the first side surface having a first length and the second side surface having a second length greater than the first length and wherein the firs side surface of the first connection electrode is substantially continuous and overlaps the first LED sub-unit.
However, TOMIZAWA suggests changing of shape of electrode that includes a first length and the second side surface having a second length (because of a protrude portion of the bottom side surface) greater than the first length and wherein the firs side surface of the first connection electrode is substantially continuous and overlaps the first LED sub-unit.

    PNG
    media_image1.png
    445
    635
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide OGIHARA with the first side surface having a first length and the second side surface having a second length greater than the first length and wherein the firs side surface of the first connection electrode is substantially continuous and overlaps the first LED sub-unit as taught by TOMIZAWA in order to improve adoptability of electrical contacts on the surface of LED device and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, OGIHARA & TOMIZAWA disclose that a substrate 25 on which the first LED sub-unit 15a is disposed and through which light emitted from the first LED sub-unit is configured to pass (OGIHARA  in view of TOMIZAWA, Fig. 11B); and
a passivation layer 103 at least partially surrounding the first connection electrode and exposing a side surface of the substrate 101 (OGIHARA, Fig. 13).
Reclaim 3, OGIHARA & TOMIZAWA disclose that the first side surface faces the outside of the light emitting chip and the second side surface faces the center of the light emitting chip (OGIHARA, Fig. 2).
Reclaim 4, OGIHARA & TOMIZAWA disclose that the passivation layer 103 exposes a side surface of the first LED sub-unit, and covers side surfaces of at least one of the second and third LED sub-units (OGIHARA, Fig. 2).
Reclaim 5, OGIHARA & TOMIZAWA disclose that the passivation layer 103 or 106 comprises at least one of an epoxy molding compound and a polyimide film; and 
the passivation layer 104 covers an upper surface of the third LED sub-unit 109a.
Reclaim 6, OGIHARA & TOMIZAWA disclose that the passivation layer transmits light emitted from the first, second, and third LED sub-units (OGIHARA, Fig. 2).
Reclaim 8, OGIHARA & TOMIZAWA disclose that a substrate on which the first LED sub-unit is disposed (TOMIZAWA, Fig. 11B or OGIHARA, Fig. 13);
 a second connection electrode 105 electrically connected to the first LED sub-unit 109c;
a third connection electrode 106 electrically connected to the second LED sub-unit; and
a fourth connection electrode 107 electrically connected to the third LED sub-unit, wherein:
the first LED sub-unit has a greater width than third LED subs-unit(OGIHARA, Fig. 13);
the first connection electrode 108 is electrically connected to each of the first, second, and third LED sub-units; and
each of the first, second, third, and fourth connection electrodes has an elongate shape projecting in a direction away from the substrate, such that a top surface thereof is disposed above a top surface of the third LED sub-unit (OGIHARA, Fig. 2).
Reclaim 9, OGIHARA & TOMIZAWA disclose that a bottom surface of at least one of the first, second, third, and fourth connection electrodes has a greater area than its respective top surface thereof (OGIHARA, Fig. 2).
Reclaim 10, OGIHARA & TOMIZAWA disclose that at least one of the first, second, third, and fourth connection electrodes overlaps a side surface of each of the first, second, and third LED sub-units (OGIHARA, Fig. 2).
Reclaim 11, OGIHARA & TOMIZAWA disclose that the first connection electrode is electrically connected to each of the first, second, and third LED sub-units via first, second, and third lower contact electrodes, respectively, with the first, second, and third lower contact electrodes being disposed on different planes from each other (OGIHARA, Fig. 2).
Reclaim 12, OGIHARA & TOMIZAWA disclose that the third LED sub-unit comprises a first-type semiconductor layer, an active layer, a second-type semiconductor layer, and an upper contact electrode forming ohmic contact with the first-type semiconductor layer;
the first-type semiconductor layer includes a recessed portion; and 
the upper contact electrode is formed in the recessed portion of the first-type semiconductor layer (OGIHARA, Fig. 2 and Fig. 3).
Claims 7, 13, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGIHARA et al (US 20060255343) in view of & TOMIZAWA et al. (US 20140217438).
Reclaim 7, OGIHARA & TOMIZAWA fail to specify that a thickness of a portion of the passivation layer overlapping the third LED sub-unit is less than about 100 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of the passivation layer overlapping the specified LED sub-unit, because it would have been to obtain a certain [thickness of the passivation layer overlapping the specified LED sub-unit to achieve properly insulated area or proper separation between devices.	
Reclaim 13, OGIHARA & TOMIZAWA disclose that the first LED sub-unit comprises a first LED light emitting stack;
the second LED sub-unit comprises a second LED light emitting stack;
the third LED sub-unit comprises a third LED light emitting stack;
the first, second, and third LED light emitting stacks have successively smaller regions overlapping with the substrate; and
at least one of the light emitting stacks comprises a micro-LED having a surface area (Fig. 1 and 2).
OGIHARA & TOMIZAWA fail to specify that at least one of the light emitting stacks comprises a micro-LED having a surface area less than about 10,000 square um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain surface area of LEDs, because it would have been to obtain a certain surface area of LEDs to achieve desirable size of LEDs due to market demanding.	
Reclaim 14. , OGIHARA & TOMIZAWA fail to specify that the difference in length between the first side surface and the second side surface of the first connection electrode is in a range of about 3 um to about 16 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain difference in length between the first side surface and the second side surface of the first connection electrode because it would have been to obtain a certain difference in length between the first side surface and the second side surface of the first connection electrode to achieve ratio of side of LEDs.	
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGIHARA et al (US 20060255343) in view of TOMIZAWA et al. (US 20140217438).
Regarding claim 15, OGIHARA & TOMIZAWA disclose that a light emitting package, comprising:
a light emitting chip comprising:
a first LED sub-unit 1209c;
a second LED sub-unit 1209b disposed on the first LED sub-unit;
a third LED sub-unit 1209a disposed on the second LED sub-unit; and
a plurality of connection electrodes disposed on each of the first, second, and third LED sub-units, respectively;
a circuit board 101 having a plurality of upper electrodes disposed on a first surface of the circuit board facing the light emitting chip, and connected to the connection electrodes, respectively (Fig. 2 or 13)
OGIHARA fails to teach a molding layer covering substantially all of the outer surfaces of the light emitting chip and contacting a portion of the first LED sub-unit.
However, TOMIZAWA suggests that molding layer 27 covering substantially all of the outer surfaces of the light emitting chip (Fig. 18B) and contacting a portion of the first LED sub-unit (an element 27 is contacting a LED unit but not directly contacting the LED).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide a molding layer covering substantially all of the outer surfaces of the light emitting chip with OGIHARA as taught by TOMIZAWA in order to enhance protection to LEDs and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 16, OGIHARA & TOMIZAWA disclose that the light emitting chip further comprises a passivation layer disposed between the connection electrodes; and
the passivation layer and the molding layer comprise the same material (Fig. 2 or 13 in view of TOMIZAWA Fig. 18B).
Reclaim 17, OGIHARA & TOMIZAWA disclose that the light emitting chip further comprises a passivation layer disposed between the connection electrodes; and
the passivation layer and the molding layer comprise different materials from each other (Fig. 2 or 13 in view of TOMIZAWA Fig. 18B).
Reclaim 18, OGIHARA & TOMIZAWA fail to specify that that a portion of the molding layer disposed on the light emitting chip has a thickness of less than about 100 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of a molding layer, because it would have been to obtain a certain thickness of a molding layer to achieve strength of protection by providing suitable thickness of a molding layer.	
Reclaim 19, OGIHARA & TOMIZAWA disclose that one of the connection electrodes has first and second opposing side surfaces having a first length and a second length, respectively.
OGIHARA & TOMIZAWA fail to specify that the difference between the first and the second length is at least about 3 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain difference in length between the first and the second length of the first connection electrode because it would have been to obtain a certain difference in length between the first side surface and the second side surface of the first connection electrode to achieve ratio of side of LEDs.	
Reclaim 20, OGIHARA & TOMIZAWA disclose that one of the connection electrodes overlaps a side surface of each of the first, second, and third LED sub-units (Fig. 2, OGIHARA).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899